Citation Nr: 0024732	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-04 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of facial 
and dental injuries.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

A hearing was scheduled to take place at the RO before the 
undersigned Member of the Board in July 2000.  However, the 
veteran did not appear for that hearing and did not request 
that it be rescheduled.  He has not given any indication that 
he had good cause for his failure to appear.  Accordingly, 
the Board concludes that the veteran no longer desires such a 
hearing, and the veteran's request for a hearing before a 
Member of the Board is considered to have been withdrawn.  
See 38 C.F.R. § 20.704(d) (1999).


REMAND

The veteran's claims file was rebuilt in December 1988 after 
the original claims file could not be located.  As a result, 
most of the veteran's service medical records were lost.  
Because the veteran's complete service medical records are 
not available, the Board's duty to explain its findings and 
conclusions is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

The Board finds that additional evidence pertaining to the 
claims may be available.  The Board notes that in a statement 
in support of claim dated in September 1994, the veteran 
indicated that his service personnel records may contain a 
psychiatric evaluation report as he was referred for a 
psychiatric evaluation in connection with disciplinary 
proceedings.  Therefore, the veteran's service personnel 
records should be obtained for consideration in connection 
with the current claim.  

The Board also notes that a VA medical treatment record dated 
in September 1987 reflects that the veteran was receiving 
benefits from the Social Security Administration.  Therefore, 
the Social Security Administration file would pre-date the 
rebuilt VA claims file.  The decision from the Social 
Security Administration and the evidence upon which it was 
based has not been obtained.  Such records may be relevant to 
the veteran's claims as they may show the existence of the 
claimed disabilities closer in time to service than has 
previously been established.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).  As 
such, the Board must obtain all of the records pertaining to 
the SSA decision as such records may be relevant to the 
claims for disability benefits.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991).  The Board has a duty to obtain such 
military service department and Social Security 
Administration records regardless of whether or not the 
veteran's claims are well-grounded.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should secure the veteran's 
service personnel records through 
official channels.

2.  The RO should obtain from the Social 
Security Administration the decision 
pertinent to the appellant's claim for 
Social Security Administration disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether either of 
the service connection claims may be 
granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


